UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):April 27, 2011 (April 27, 2011) Brown Shoe Company, Inc. (Exact Name of Registrant as Specified in its Charter) New York (State or other jurisdiction of incorporation) 1-2191 (Commission File Number) 43-0197190 (IRS Employer Identification Number) 8300 Maryland Avenue St. Louis, Missouri 63105 (Address of principal executive offices) Registrant’s telephone number, including area code: (314) 854-4000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 Item 8.01Other Events On April 27, 2011, Brown Shoe Company, Inc. (the “Company”) issued a press release announcing the pricing of its previously announced offering of senior notes due 2019 in a private placement.A copy of the press release is attached hereto as Exhibit 99.1. Item 9.01Financial Statements and Exhibits (d)Exhibits. See Exhibit Index. Page 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BROWN SHOE COMPANY, INC. Date:April 27, 2011 By:/s/ Michael I. Oberlander Michael I. Oberlander Senior Vice President, General Counsel and Corporate Secretary Page 3 EXHIBIT INDEX Exhibit No. Description Press Release, dated April 27, 2011 announcing the pricing of the Company’s offering of senior notes due 2019. Page 4
